Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,17,18 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Taguchi (USPGP 2012020518).
Regarding Claim 1, Taguchi discloses a method for elevator passenger detection, the method comprising:
capturing an image ST1 of an elevator passenger (para. 0645) approaching an elevator bank to board an elevator car;
determining ST201 (paras. 0645, 0647) that the elevator passenger is disabled in response to the image of the elevator passenger;
registering a priority elevator call ST202 (para. 0651) for the elevator passenger that is disabled; and
moving (para. 0651) the elevator car to the floor landing where the elevator passenger that is disabled is located.
Regarding Claim 17, Taguchi discloses an elevator passenger detection system, the elevator passenger detection system comprising: 
a processor (para. 0107); 
and a memory (para. 0107) comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: 
capturing an image ST1 of an elevator passenger (para. 0645) approaching an elevator bank to board an elevator car; 
determining (paras. 0645, 0647) that the elevator passenger is disabled in response to the image of the elevator passenger; 
registering a priority elevator call ST202 (para. 0651) for the elevator passenger that is disabled; 
and moving (para. 0651) the elevator car to the floor landing where the elevator passenger that is disabled is located.
Regarding Claims 2,18 Taguchi discloses the image ST1 includes at least one of a still image and a video image (Fig. 44).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Chen et al (CN 106976768A).
Regarding Claims 3,19 Taguchi (applied in a similar manner as to claim 1 above) discloses all features claimed but does not explicitly teach analyzing a gait of an elevator passenger from an image, wherein the elevator passenger is determined to be pregnant or disabled in response to the gait of the elevator passenger.
Chen discloses an elevator control method which comprises analyzing a gait of an elevator passenger from an image, wherein the elevator passenger is determined to be disabled in response to the gait of elevator passenger (Example one, last paragraph).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Taguchi with those of Chen, so as to improve on the detection of disabled passengers.
Regarding Claims 4,5,20 Chen discloses determining an identity of the elevator passenger in response to the image using facial recognition (Embodiment 1).


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837